Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed May 20, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00360-CV

In Re Todd-Warren Altschul,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On April 23, 2010, relator, Todd-Warren Altschul,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the presiding judge of the 12th
District Court of Walker County “to proceed to final judgment” in his suit
against the Texas Department of Criminal Justice Inmate Trust Fund.
            A
court of appeals has jurisdiction to issue writs of mandamus against a “judge
of a district or county court in the court of appeals district.”  Tex. Gov’t
Code Ann. § 22.221(b)(1).  Walker County is not within our appellate district.  Id.
§ 22.201(o) (Vernon Supp. 2009).  Instead, Walker County is within the Tenth
Court of Appeals district.  Id. § 22.201(k).  Because Walker County is
not in our appellate district, we have no authority to issue a writ of mandamus
directed at the presiding judge of the 12th District Court.
Accordingly, relator’s petition for writ of mandamus
is dismissed for lack of jurisdiction.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Boyce.